DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 4, 6, 15, 16, 27-30) and (37, 7, 13, 31, 33-35) are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (GB 2,462,624 A) in view of Alonso (US2013/0066448 A1), Daisher et al (US2010/0105503) and Ryan (US2004/0043843 A1).
Claim 1, Dunlop discloses a system for use with a football goal post (soccer goal, or any other well-known goal posts; page 6, lines 18-23) to detect movement of a game object (a spherical or non-spherical ball, or puck; page 6, lines 18-23) across an invisible plane or line formed by a football goal post, consisting of (page 4, lines 25-27, and page 5, lines 1-10):
two vertical goal posts (right and left goal posts 22), a horizontal bar (upper crossbar 24
and/or lower crossbar 30) connecting the two goal posts and the two vertical goal posts and a base (combination of post support elements 26, lower crossbar element 30 and the two net support elements 28 for the support base);
a plurality of sensors (page 7, lines 1-3, which teaches the assembly may have any number of sensors i.e. only one or more than two meaning three, also page 3, lines 4-13; page 5, lines 25-27 and page 6, lines 1-2 which teach the detection means may be any well know device such as a
magnetic system, a radio-frequency (RF) system or a microwave system) located within the two vertical goal posts (upright elements 22; figure 1), wherein the goal is made of clear plastic material, the goal being at least partially hollow (page 4, lines 6-8) and wherein the two vertical goal posts include a plurality of bores (the horizontal and vertical goal post are at least partially hollow which would inherently be considered “bore”; alternatively Dunlop teaches the inclusion of a plurality of apertures; page 4, lines 10-12; in both instances the at least one light source is located entirely within the bore); and
at least one light source (indication system 18 including at least one light emitting device 44 provided within each upright post element 22 and the upper crossbar element 24; column 4, lines 1-4) located within the two vertical goal posts and the horizontal bar, the at least one light source emitting light through said two goal posts, said at least one light source being an LED or a fluorescent device (indication system 18 including at least one light emitting device 44; page 4, lines 10-12);
a game object (for example a soccer ball 14; page 6, lines 18-23) may include a chip element (tag element 42; it is well established that an RF tag is synonymous with RFID tag – a tag at minimum includes a chip and an antenna on a substrate, a chip is the brains of an RFID or RF tag 42) which may be positioned on or in the soccer ball (page 3, lines 1-2) having a signal transmitter embedded in the game object (page 3, 15-19);
wherein when a game object (14) passes through a line or invisible plane, said at least one
light source is illuminated (page 4, lines 25-27 and page 5, lines 1-10).
Dunlop shows the system is connected to a suitable power source (power supply 40 powers
the control unit 34 which in turn powers the light source; page 3, lines 10-13; figure 1) which may be located on or in the goal (page 3, lines 10-12).  
Dunlop discloses the claimed device with the exception of 1) positioning one sensor within each of the two vertical goal post and the horizontal bar of a goal, and 2); utilizing GPS technology within the game ball.  However, as disclosed by Alonso (paragraphs 0079, 0085; figure 14) it is known in the art to position one or more sensors within each of the horizontal bar and vertical posts of an American Football goal frame, wherein the goal frame including two vertical goal posts and a horizontal bar, where the two vertical goal posts extend upwardly away from the horizontal bar and the horizontal bar is ten feet (10’) from the ground.   Alonso shows an odd number of sensors and does not specifically claim using only 3 sensors.  However, the claim does not recite "consisting of".  Having more than 3 sensors, i.e. 5 or 7 sensors does not materially affect the invention, as having more sensors will provide more precision.  It would have been obvious to one of ordinary skill in the art to have positioned such a sensor in the horizontal bar of Dunlop’s goal, given that Alonso teaches such is a more precise manner for detect and identify when a game object (ball) has crossed the goal frame, for scoring a field goal.
  Alonso further discloses it is known in the art to position tags/sensors and/or chips, RF, GPS etc. within a game ball (paragraphs 0060, 0073, 0011, 0050, 0061, 0066, 0083, 0084; figures 3 and 16).  It would have been obvious to one of ordinary skill in the art to have used such a sensor for Dunlop’s game ball given that Alonso teaches such is an appropriate sensor for identify and detecting the physical location and tracking of the game.  The combination of references is merely substituting one known sensing means for a more modern day sensing technology (GPS). 
Dunlop shows a control system (control unit 34) configured to control said at least one light source (indication system 18 including light emitting device 44).  Dunlop does not expressly disclose the control system controlling the color and intensity of the at least one light source.  However, as disclosed by Daisher et al (paragraphs 0028, 0029, 0035) it is known in the art for the controller to control the color and intensity of the light.   It would have been obvious to one of ordinary skill in the art to have used such a control and light source for Dunlop’s indicators given that Daisher et al teaches such is an appropriate light source for a sports goal positioned on a sports field in order to associate the different color lights with different functions.
Dunlop disclose the claimed device with the exception of the clear plastic material being frosted.  It would have been an obvious matter of design choice to modify the Dunlop reference by having the goal frame formed of a clear frosted plastic material, since applicant has not disclosed that having the frosted material solves any stated problem or is for any particular purpose and it appears, that the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. One would reasonably expect the frosted plastic incorporated into Dunlop’s goal frame to be predictably successful because both the clear plastic and the clear frosted plastic are in the same field of endeavor and are attempting to solve the same problem of allowing the lighting positioned within the goal frame to be protected from impact and yet be visible to the users.
Lastly, Dunlop shows in figure 1 that the detection system which includes control unit 34, transmitter modules 36 and receivers 38 (page 3, lines 4-10) and lights (fluorescent lamps or LED; page 4, lines 1-12) are positioned within the goal frame.  Although the means for securing/supporting these elements within the goal frame is not disclosed, but it is shown in figure 1.  Supporting these elements within the goal frame is common sense. Nevertheless, for the sake of argument Dunlop discloses the claimed device with the exception of at least one support structure positioned in the two vertical posts and the horizontal post for supporting the light source.  However, as disclosed by Ryan (paragraphs 0027, 0042, 0049, 0050; figures 2b, 2c, 6) it is known in the art to include a support structure within the goal frame for supporting the light(s).  It would have been obvious to one of ordinary skill in the art to have used such a support structure for Dunlop’s goal frame given that Ryan teaches such is an appropriate manner to securely maintain the light(s) within the goal frame.  One would reasonably expect the Ryan’s support incorporated into the Dunlop’s goal frame to be predictably successful because both references are in the same field of endeavor and are attempting to solve the same problem of securing the light source within the within the desired position in the hollow goal frame.
It is noted:
The preamble --An American football goal post system -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.
It is noted:
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

It is noted:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (MPEP 2114 [R-1] Apparatus and Article Claims - Functional Language).

Claim 4, Dunlop shows the at least one light source (18) comprises a plurality of light sources (fluorescent lamps, light emitting diodes can be utilized; there is at least one light emitting devices 44 is shown as a strip lighting in the two vertical supports and in the horizontal support; page 4, lines 1-6 and 10-12; also figure 1). As best seen in figure 1, the light sources may be strip-like i.e. fluorescent or LED and connected in series or in parallel since both methods are well-known in the art.
Claim 6, Dunlop provides at least one light emitting device (44) which may be a strip-like fluorescent light or LED lighting. Dunlop also teaches the means for pyrotechnic display. Commonly an array of color is associated with pyrotechnic displays. Nevertheless for the sake of argument Dunlop does not expressly disclose the at least one light source emitting light at different wavelengths and colors. However, as disclosed by Daisher et al (paragraphs 0028, 0029) it is known in the art to emit light at different wavelengths and colors.   It would have been obvious to one of ordinary skill in the art to have used such a light source for Dunlop’s indicators given that Daisher et al teaches such is an appropriate light source.
Claims 15-16, Dunlop alone or as modified above further shows that any game object/ball may be used. The game object (such as a soccer ball 14, rugby ball, disk or puck) may include a chip element (tag element 42; it is well established that an RF tag is synonymous with RFID tag – a tag at minimum includes a chip and an antenna on a substrate, a chip is the brains of an RFID or RF tag 42) which may be positioned on or in the ball (page 3, lines 15-27) having a signal transmitter embedded in the game object and the signal transmitter communicates with the sensor to indicate that the game object has passed through the line or invisible plane, and further includes an electronic chip that interacts with a server to electronically track the location of the game object (page 6, lines 4-7).
Claim 27, Dunlop as modified above shows the power source includes a backup power source (combination of the electric power and the solar power source).
Claim 28, Dunlop shows each of the sensors are provided symmetrically on the goal posts (figure 1; also page 4, lines 1-17).
Claim 29, Dunlop shows the sensors maximize the surface area of the invisible plane in which the game object passes (figures 2a, 2b).
Claim 30, Dunlop provides at least one light emitting device (44) which may be a strip-like fluorescent light or LED lighting. Additionally, Dunlop teaches the means for pyrotechnic display.  Commonly an array of color is associated with pyrotechnic displays.  Nevertheless for the sake of argument Dunlop does not expressly disclose the at least one light source being illuminated in certain patterns and colors.  However, as disclosed by Daisher et al (paragraphs 0028, 0029) it is known in the art to provide light sources emitting light at different wavelengths and colors.  However, as disclosed by Daisher et al (paragraphs 0028, 0029, 0035) it is known in the art to emit light at different wavelengths and colors.   It would have been obvious to one of ordinary skill in the art to have used such a light source for Dunlop’s indicators given that Daisher et al teaches such is an appropriate light source for a sports goal positioned on a sports field in order to associate the different color lights with different functions.
Claim 37, Dunlop discloses a system for use with a football goal post (soccer goal, or any other well-known goal posts; page 6, lines 18-23) to detect movement of a game object (a spherical or non-spherical ball, or puck; page 6, lines 18-23) across an invisible plane or line formed by a football goal post, comprising (page 4, lines 25-27, and page 5, lines 1-10):
two vertical goal posts (right and left goal posts 22), a horizontal bar (upper crossbar 24
and/or lower crossbar 30) connecting the two goal posts and the two vertical goal posts and a base (combination of post support elements 26, lower crossbar element 30 and the two net support elements 28 for the support base);
a plurality of sensors (page 7, lines 1-3, which teaches the assembly may have any number of sensors i.e. only one or more than two meaning three, also page 3, lines 4-13; page 5, lines 25-27 and page 6, lines 1-2 which teach the detection means may be any well know device such as a
magnetic system, a radio-frequency (RF) system or a microwave system) located within the two vertical goal posts (upright elements 22; figure 1), wherein the goal is made of clear plastic material, the goal being at least partially hollow (page 4, lines 6-8) and wherein the two vertical goal posts include a plurality of bores (the horizontal and vertical goal post are at least partially hollow which would inherently be considered “bore”; alternatively Dunlop teaches the inclusion of a plurality of apertures; page 4, lines 10-12; in both instances the at least one light source is located entirely within the bore); and
at least one light source (indication system 18 including at least one light emitting device 44 provided within each upright post element 22 and the upper crossbar element 24; column 4, lines 1-4) located within the two vertical goal posts and the horizontal bar, the at least one light source emitting light through said two goal posts, said at least one light source being an LED or a fluorescent device (indication system 18 including at least one light emitting device 44; page 4, lines 10-12);
a game object (for example a soccer ball 14; page 6, lines 18-23) may include a chip element (tag element 42; it is well established that an RF tag is synonymous with RFID tag – a tag at minimum includes a chip and an antenna on a substrate, a chip is the brains of an RFID or RF tag 42) which may be positioned on or in the soccer ball (page 3, lines 1-2) having a signal transmitter embedded in the game object (page 3, 15-19);
wherein when a game object (14) passes through a line or invisible plane, said at least one
light source is illuminated (page 4, lines 25-27 and page 5, lines 1-10).
Dunlop shows the system is connected to a suitable power source (power supply 40 powers
the control unit 34 which in turn powers the light source; page 3, lines 10-13; figure 1) which may be located on or in the goal (page 3, lines 10-12).  
Dunlop discloses the claimed device with the exception of 1) positioning one sensor within each of the two vertical goal post and the horizontal bar of a goal, and 2); utilizing GPS technology within the game ball.  However, as disclosed by Alonso (paragraphs 0079, 0085; figure 14) it is known in the art to position one or more sensors within each of the horizontal bar and vertical posts of an American Football goal frame, wherein the goal frame including two vertical goal posts and a horizontal bar, where the two vertical goal posts extend upwardly away from the horizontal bar and the horizontal bar is ten feet (10’) from the ground. Alonso shows an odd number of sensors and does not specifically claim using only 3 sensors.  However, the claim does not recite "consisting of".  Having more than 3 sensors, i.e. 5 or 7 sensors does not materially affect the invention, as having more sensors will provide more precision.  It would have been obvious to one of ordinary skill in the art to have positioned such a sensor in the horizontal bar of Dunlop’s goal, given that Alonso teaches such is a more precise manner for detect and identify when a game object (ball) has crossed the goal frame, for scoring a field goal.
  Alonso further discloses it is known in the art to position tags/sensors and/or chips, RF, GPS etc. within a game ball (paragraphs 0060, 0073, 0011, 0050, 0061, 0066, 0083, 0084; figures 3 and 16).  It would have been obvious to one of ordinary skill in the art to have used such a sensor for Dunlop’s game ball given that Alonso teaches such is an appropriate sensor for identify and detecting the physical location and tracking of the game.  The combination of references is merely substituting one known sensing means for a more modern day sensing technology (GPS). 
Dunlop shows a control system (control unit 34) configured to control said at least one light source (indication system 18 including light emitting device 44).  Dunlop does not expressly disclose the control system controlling the color and intensity of the at least one light source.  However, as disclosed by Daisher et al (paragraphs 0028, 0029, 0035) it is known in the art for the controller to control the color and intensity of the light.   It would have been obvious to one of ordinary skill in the art to have used such a control and light source for Dunlop’s indicators given that Daisher et al teaches such is an appropriate light source for a sports goal positioned on a sports field in order to associate the different color lights with different functions.
Dunlop disclose the claimed device with the exception of the clear plastic material being frosted.  It would have been an obvious matter of design choice to modify the Dunlop reference by having the goal frame formed of a clear frosted plastic material, since applicant has not disclosed that having the frosted material solves any stated problem or is for any particular purpose and it appears, that the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. One would reasonably expect the frosted plastic incorporated into Dunlop’s goal frame to be predictably successful because both the clear plastic and the clear frosted plastic are in the same field of endeavor and are attempting to solve the same problem of allowing the lighting positioned within the goal frame to be protected from impact and yet be visible to the users.
Lastly, Dunlop shows in figure 1 that the detection system which includes control unit 34, transmitter modules 36 and receivers 38 (page 3, lines 4-10) and lights (fluorescent lamps or LED; page 4, lines 1-12) are positioned within the goal frame.  Although the means for securing/supporting these elements within the goal frame is not disclosed, but it is shown in figure 1.  Supporting these elements within the goal frame is common sense. Nevertheless, for the sake of argument Dunlop discloses the claimed device with the exception of at least one support structure positioned in the two vertical posts and the horizontal post for supporting the light source.  However, as disclosed by Ryan (paragraphs 0027, 0042, 0049, 0050; figures 2b, 2c, 6) it is known in the art to include a support structure within the goal frame for supporting the light(s).  It would have been obvious to one of ordinary skill in the art to have used such a support structure for Dunlop’s goal frame given that Ryan teaches such is an appropriate manner to securely maintain the light(s) within the goal frame.  One would reasonably expect the Ryan’s support incorporated into the Dunlop’s goal frame to be predictably successful because both references are in the same field of endeavor and are attempting to solve the same problem of securing the light source within the desired position in the hollow goal frame.
It is noted:
The preamble --An American football goal post system -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.
It is noted:
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

It is noted:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (MPEP 2114 [R-1] Apparatus and Article Claims - Functional Language).

Claim 7, Dunlop shows at least one speaker, wherein the game object passes through the line or invisible plane formed by the goal, said speaker emits a noise (the control unit 34 controls the transmitter modules 36 to emit continuous or periodic tonal burst; page 3, lines 10-13; page 4, lines 14-17, the indication system 18 may also include one or more sound emitting devices either on the soccer goal or remotely, as noted previously the indication system 18 is positioned within both upright posts 22 and upper crossbar 24; page 5, lines 1-10).
	Claim 13, Dunlop further shows a second light source (at least one light emitting light 44 may be provided; also one or more indicator devices positioned adjacent the goal i.e. electronic advertising boards for displaying score, advertising, message etc. (page 4, lines 19-23).
Claim 31, Dunlop discloses a score counter, such that when the game object passes through a line or invisible plane identified with respect to said at least one goal post, the score counter registers the score (page 4, lines 19-23 and page 5, lines 1-10).
Claim 33, Dunlop further shows a timing device, said timing device controlling the illumination of said at least one light source (page 5, lines 12-13).
Claims 34 and 35, Dunlop shows the control unit includes a timer circuit which deactivated the indication system after a predetermined period of activation, ready for the next goal (column 5, lines 12-13). It is inferred and well understood that the timer circuit when reaching a predetermined time period deactivates. The predetermined period may be “zero” or any other amount. If the system is counting down, then once "zero" is reached then the circuit is activated.  If the system is counting up, then once the preselected number is reached the circuit will activate.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 37 above, and further in view of Ennis (8,905,872).
Claim 32, Dunlop disclose the claimed device with the exception of utilizing a solar power source to recharge the assembly.  However, as disclosed by Ennis (column 9, lines 21-31) it is known in the art to use solar power when goal assembly is used primarily outside, and normally exposed to sunlight.  It would have been obvious to one of ordinary skill in the art to have used such a recharging source for Dunlop's power supply given that Ennis teaches such is an appropriate manner for supplying power when the goal system is used outdoors, since incorporating solar cells into a goal assembly allows sun exposure to be exploited for recharging the power source and as taught by Dunlop the power source can be incorporated in or on the goal frame.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments have been addressed by the examiner and the Board (decision 11/30/2021). The incorporation of claim 25 into base claim1 and newly submitted base claim 37 does not overcome the prior art of record. Providing some structure to support and/or secure the lighting within the goal frame would be considered an obvious matter of design choice and as noted above thought for example by Ryan.  The examiner does not believe that the inclusion of this limitation into the base claims places the application in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711


/ma/
07 September 2022